 HICKMAN, WILLIAMS COMPANY81Hickman, Williams & Company, Detroit ProcessingDivision and Local 247, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America and Thomas S. Toth. Cases 7-CA-14012, 7-RC-14161, and 7-CA-14004January 24, 1979DECISION, ORDER, AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn October 23, 1978, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, the Charging Party filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Hickman, Williams &Company, Detroit Processing Division, River Rouge,Michigan, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, except that the attached notice is sub-stituted for that of the Administrative Law Judge.DIRECTIONIt is hereby directed that, as part of the investiga-tion to ascertain a representative for the purposes ofcollective bargaining with the Employer, the Region-al Director for Region 7, pursuant to the Board'sRespondent has made, inter alia, a general exception to the adversecredibility findings of the Administrative Law Judge. This exception is ap-parently based on the fact that the Administrative Law Judge who wrote theDecision did not preside at the hearing. We find this exception to be totallywithout merit. The few credibility findings made by the Administrative LawJudge are grounded upon consistency with testimony and records of Re-spondent's witnesses and are fully supported by the record, We find nobasis, nor has Respondent put forth any specific basis, for reversing hisfindings.240 NLRB No. 7Rules and Regulations, Series 8, as amended, within10 days from the date of this Decision, Order, andDirection, shall open and count the ballot of Timo-thy Starr and thereafter prepare and cause to beserved on the parties a revised tally of ballots, includ-ing therein the count of said ballot, upon the basis ofwhich the Regional Director shall issue the appropri-ate certification.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Local247, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, or in any other labor organization ofour employees by discharging any of our em-ployees because of their membership in, supportof, or activities in favor of the above-named orany other labor organization.WE WILL NOT question our employees concern-ing their union activities or sympathies.WE WILL NOT invite direct dealings betweenindividual employees and ourselves as a methodof inducing our employees to abandon concert-ed activities.WE WILL NOT tell our employees that we willrefuse to bargain with any union majority repre-sentative they might choose.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL make whole Timothy Starr for anyloss of earnings he may have suffered as a resultof our discrimination against him, plus interest.HICKMAN. WILLIAMS & COMPANY. DETROITPROCESSING DIVISIONDECISIONSTATEMENT OF THE CASETHOMAS A. Riccl. Administrative Law Judge: This Deci-sion is an integral part of the consolidated stage of threecases, one a representation proceeding and the others com-plaint cases. In Case 7-RC-14161, Local 247, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, here called the Union, filed apetition for an election among the production and mainte-nance employees of Hickman, Williams & Company, De-HICKMAN, WILLIAMS & COMPANY 81 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDtroit Processing Division, here called the Employer andRespondent. The results of the election were inconclusivebecause of a challenged ballot. The Union also filed objec-tions charging improper interference by the Employer suchas to affect the results adversely to the Union. Upon inves-tigation the Regional Director ordered a hearing on theobjections. As will be explained below the hearing was alsoconcerned with the challenge involved.In case 7 CA 14004 Thomas A. Toth, an individual,filed a charge against Respondent on April 29, 1977, andon May 5, 1977, in Case 7-CA 14012, the Union filed acharge also. Again upon investigation, on June 9, 1977, theRegional Director issued a complaint based upon both ofthose charges. Accordingly, a hearing was held on Septem-ber 26, 27, and 28 and on October 19 and 20, 1977, inDetroit, Michigan.' The issues presented are whether Re-spondent violated Section 8(a)(3) in the discharge of oneemployee and in the change of work assignment to anoth-er, and whether agents of Respondent violated Section8(a)(1). Briefs were filed, after the close of the hearing, bythe General Counsel, Respondent, and the Union.Upon the entire record I make the following:FINDINGS OF FACTI THE BUSINESS OF THE RESPONDENTRespondent does business in a number of States, onelocation being Zug Island in River Rouge, Michigan,where it is engaged in the business of trucking, sizing, andnonretail sale of bituminous coke. This is the only one ofits installations involved in this proceeding. During theyear ending December 31, 1976, a representative period, atthis location it manufactured, sold, and distributed prod-ucts valued in excess of $50,000 which were shipped direct-ly to locations outside the State. I find that Respondent isengaged in commerce within the meaning of the Act.II THE LABOR ORGANIZATION INVO.VEDI find that Local 247, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA Picture of the CaseRespondent's Zug Island location is run by ManagerSheldon Allen, assisted by James Buchanan, a supervisorunder him. At the time of the events there were five rank-and-file employees-Dennis Feichtinger, Robert Loftice,Rickie Mills, Timothy Starr, and Thomas Toth. Late inFebruary 1977, some of these signed membership-authori-The hearing was held before Anne S. Schlezinger, Administrative LawJudge; she died before issuing a decision. On October 5, 1978, the Board'sChief Administrative Law Judge ordered that I be substituted for Adminis-trative I.aw Judge Schlezinger for purposes of issuing a Decision on theexisting record.zation cards in favor of Teamsters Local 247, and on Feb-ruary 28 the Union filed a petition for an NLRB election.At a scheduled Labor Board hearing before a Hearing Of-ficer, on March 22, 1977, the parties signed a stipulationfor consent election. They also signed that day a formalstipulation as to voting eligibility in the anticipated electionand agreed thereby that each of the five employees namedabove were eligible. The next day Respondent dischargedStarr, who had been present the day before on behalf of theUnion at the Labor Board hearing. On a number of occa-sions between March 3, when the Company first learned ofthe filing of the petition, on March 22, both Allen andBuchanan interrogated the employees concerning theirunion activities, and Allen voiced to them his opposition tothe idea of collective bargaining through the Union. OnMarch 26 Allen told another employee, Toth, that thereaf-ter while doing his regular labtechnician work on Sundays,he was to discontinue a side aspect of his work-somethingcalled dispatching trucks and monitoring the operations ofthe plant machinery.The election took place on April 21, 1977. The resultswere 2 for and 2 against the Union. Starr, the fifth man,attempted to vote but Respondent challenged his ballot onthe ground he was no longer an employee. Thereafter theUnion filed both objections to conduct affecting the resultsof the election and an unfair labor practice charge. Tothalso filed an unfair labor practice charge. After investigat-ing the objections, the challenge and the two charges, theRegional Director ordered a hearing on the objections andthe challenge and issued a complaint. He then consolidatedthe cases for a single hearing on all questions.The issues presented by all three aspects of the consoli-dated cases are intimately related. The complaint allegesthat Manager Allen, speaking for Respondent, illegally in-terrogated the employees, impressed upon them the futilityof continuing their union campaign or activities, andthreatened them with economic retaliation, all in violationof Section 8(a)(1) of the Act. It also alleges that by dis-charging Starr, and by changing the work assignment toToth, Respondent discriminated against each of them andthereby violated Section 8(a)(3). These are essentially thesame charges leveled against the Company in the Union'sobjections. As to the merits of the challenge to Starr's bal-lot, it stands or falls depending upon whether the dischargewas lawful or not. In its answer Respondent denies thatAllen said anything to employees that violated the statute.While admitting that Toth's work duties were altered andthat Starr was fired, Respondent denies any illegal motive.It contends, affirmatively, the first man gave just cause forthe change, and the second was only a temporary employeewhose work just happened to finish on that exact day.ClarificationsThroughout this unduly extended record of testimonythere runs repeated general discussion, by both employeewitnesses and the manager himself, about conditions ofemployment and what kind of work goes on in this busi-ness operation, now and long in the past. The ramblingcomments of one witness after another-covering hun-dreds of pages-includes a great deal of argument, general- HICKMAN, WILLIAMS &r COMPANY83ity, unintelligible jargon about plant operations, and allsorts of justifications for this old act or that. Indeed, it isnot possible, even after careful study of every word of therecord, to state precisely what kind of work the people dohere with their hands. But with respect to the questionsthat have to be decided, some things are definitively shownby the total record; out of the mass of wordage there doemerge those facts that have a true relationship to the verysimple and clear issues.1. There are no fixed, predictable hours of work sched-uled. Rather, there is an unusual looseness in the privilegeof employees to work longer or shorter hours from day-to-day. In part this is because of the nature of their responsi-bilities-varying as the needs of the customers keep chang-ing, and in part it is because consideration is given employ-ees who sometimes are students elsewhere. In contrast tothe shifting oral testimony of the witnesses, there wereplaced in evidence the weekly timecards of all five of therank-and-file employees covering a 22-week period-fromJanuary 6 through June 2, 1977. Why other records werenot offered-although witnesses also talked of what hap-pened a year and even 2 years before the events-I do notknow. But it does not matter. The plant operates 24 hoursa day and 7 days a week. Not one of the cards shows a manhaving worked regular hours for 5 consecutive days. Insome instances a man did 8 hours a day, or 10 hours a day,maybe 3, maybe 4 days, in a single week. But in the great-est number of cases, daily, or weekly, hours worked, keptconstantly changing.2. Again and again Toth was called a part-time employ-ee; in fact he gave himself the same label. I do not under-stand why this phrase was stressed so. At one point theGeneral Counsel contended on the record that the manwas deprived of about 2 hours of work every Sunday, start-ing with the week of March 26. If the phrase "part time"were used here in its ordinary English meaning, and if Tothwere in truth a part-timer-working, say, only 4 hours aday while the rest were doing 8-deprivation of 2 hours ofwork would be an understandable fact. The reality, in-stead, is that Toth was never a part-timer, and that the useof that phrase-against the objective facts in evidence-was pure fiction. I do not know how many hours a day, orweek, he worked before January 1977, or has worked sinceJune-he is still employed-but I do know that during the22 weeks covered by the evidentiary timecards, he aver-aged over 40 hours per week. He was in no sense a part-time employee.3. Starr was called a "temporary" employee throughoutthe record. He too agreed to this label. Like the case of theso-called "part-timer" Toth, I do not comprehend how thisadjective, too, could conceivably be attached to Starr.Maybe it was because the Company paid him and Tothsomething less than it did the others in fringe benefits;maybe the two men were satisfied with the economic ar-rangement as well as the odd hours because as studentsthey enjoyed the privilege of shifting their hours of work atwill. But whatever the case, the label temporary was justwrong. Starr worked for 3 years-from 1971 to 1974-con-tinuously. He left to go to school and returned in October1975. Now he worked without interruption through March23, 1977. He was a regular and permanent employee justlike all the rest if ever there was one. Respondent's relianceupon this artificial word "temporary" in justification forthe man's later discharge will be considered below.8(a)( I) violationsManager Allen learned of the filing of the Union's elec-tion petition on March 3, 1977. Toth and Starr testifiedabout being called individually into Allen's office on morethan one occasion during the following days, where theywere interrogated by the manager about their union activ-ites and sympathies, and told things that were coerciveupon them. Entirely apart from their testimony, however,the following facts are established on the basis of testimonygiven by Allen himself, and his assistant, Buchanan, andby contemporaneous notes made in Allen's own handwrit-ing and received in evidence.Immediately upon learning fo the union activity, onMarch 3, Buchanan questioned all the employees and triedto talk them out of it. The next day he was in Allen's officeto report what he had learned and to answer questions. Atthe start of his story Buchanan tried to create the impres-sion the men had volunteered information, and that heknew what he knew becuase he "felt" it. "Q: I get thefeeling, Mr. Buchanan, you were questioning the employ-ees in order to determine these things. Would my feeling becorrect? A: I may have." By the time he was through, thewitness stopped equivocating. "I was trying to talk to thesefellows, point out some of the advantage they already had,and he probably wouldn't even talk to me, wouldn't talkabout it." "I probably discussed it with them, yes, verymuch."In the manager's office on March 4 Buchanan was askedby Allen "how different employees felt towards the union."The first thing he answered was that the employees hadbeen holding union meetings in the evenings for a week or10 days, and named both Starr and Toth as among them.Among the things Buchanan reported was that Starr "wasone of the ringleaders of the union movement." Asked tostate the manager's response to that phrase, Buchananquoted Allen as follows: "He felt we would get, we mightget an unfair labor practice if we discharged him [Starr]."In his notes of that March 4 conversation Allen wrote: "Iadvised [Buchanan] we could expect unfair practice chargefrom NLRB when he's discharged." Another note Allenmade to himself then was that Toth was "definitely union."Later that same afternoon Allen talked twice with Starr.The first time he asked was it true the employees had "peti-tioned for a union?," and Starr said yes. The second time itwas a personal conversation in the office. Now Allen saidto Starr he was "surprised ...I always had an open doorpolicy here, anyone can come in with their problems."Here Starr's response was that while Allen's door wasopen, his mind was closed.The next day-this would be March 5-Allen had an-other employee-Loftice-in his office and discussed theunion campaign with him. Here he found occasion to sayhe was opposed to having Local 247 in the shop because ofits past picketing, or strike activity. He called the Union"totally irresponsible."On March 7 Allen called Toth to his office and againHICKMAN, WILLIAMS & COMPANY 83 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDspoke of the Union. He told Toth "how badly" he feltabout the petition, that there was no need for an "outsider"here, listed some of the benefits the employees already en-joyed, and again stressed his willingness to listen to theemployees directly.All of this thus far from Respondent's agents and fromthe manager's notes; there is no question of credibility atall here. If the record showed nothing else-leaving thetestimony of the employees entirely aside-it proves direct-ly Allen unlawfully interrogated the employees in the pri-vacy of his office, made clear his antagonism to the entireidea of union activities, and not very obliquely invited di-rect dealings with himself as inducement for abandonmentof the union campaign.More important, with this much conceded by Respon-dent's witnesses, the versions of the employees must bebelieved for they are consistent with Allen's evidence. Starrsaid that the first time Allen spoke to him on March 4 itwas to ask, "Is it true that the men signed for the Union?,"and when he said yes, the manager said he was "amazed."In the second talk that same day, still according to Starr,Allen asked "what I thought there was to be gained by aunion." When Starr answered "due process," Allen contin-ued with "his door was always open, and he was alwaysready to listen to, you know, complaints." Starr also testi-fied to an interview on March 8, in which he quoted Allenas explaining he was opposed to Local 247 because of "thepast history of their dealings with the union," adding that"he thought the union immoral and simply was not goingto deal with them, and they would fight this thing to theend." In the course of his comments Allen also asked Starrwhy he had signed the union card, but the employee re-mained silent.Before the conversation was over, Allen told Starr "ev-erybody there seemed to have a place but me; Bud Lofticewas in charge and Rickie Mills was his helper; that JimBuchanan was in charge of the paperwork and the dis-patching and that Dennis was his helper; and that TomToth was the lab technician; and that there weren't any-more special projects, so that I would be laid off effectivethe end of the week ...." Starr said at the hearing thatthis was the first time the manager said anything to himabout layoff or discharge.With the workweek ending on Friday, 2 days later, onThursday night, Starr called Allen on the phone to ask washe supposed to report for work on Friday, but Allen an-swered "no, not to worry about that, I was just to continueworking."As to his March interview in the office, also recorded inthe manager's notes, Toth testified that Allen started bytelling him there was to be an election, and then asked:"Why do you want a union?... If you have any griev-ances my door is opened, always you can come in and talkto me about it ...I can't understand why you want aunion ... .If it's a question of money, we have lots ofmoney ... .We review our wages of our personnel everysix months." Toth continued to testify that Allen then said"he particularly disapproved of the local union we hadchosen and that they were animals, and that he had sometrouble with them before, and he wouldn't let them in thecompany, and he wouldn't bargain with them." When Tothanswered by saying it was not a personal thing, but ratheran attempt to reserve rights in case any other manager evercame, Allen said: "Well, maybe I've been too easy on youguys."I credit Starr and Toth as to these conversations. I findthat through its manager, Allen, Respondent violated Sec-tion 8(a)(1) of the Act by interrogating employees concern-ing their union activities, by inviting direct dealings inplace of collective bargaining, and by telling them Respon-dent would in no event bargain with the Union.TothAlleged 8(a)(3) violationI think the complaint allegation that Toth suffered a dis-crimination in employment in violation of Section 8(a)(3)must be dismissed, for two reasons. He has always been,and still is a lab technician; mostly in the office, and some-times in operational areas of the plant, he tests the cokeand other materials processed by the Company, and typesup written reports showing results. Because he is privilegedto come to work when his school classroom schedule al-lows, he usually works a full day on Sunday, doing thesame kind of work. The record shows clearly both that thistesting of materials and documenting of results is not acontinuous, steady flow of work for Toth and that when itdoes reach him he is free to let it wait awhile-either be-cause he has to go to school right now or because theremay be something else more pressing at that particular mo-ment.During the winter months towards the end of 1976 Allenasked Toth to answer the phone, but only on Sundays, andto dispatch truckdrivers. Drivers, employees of other com-panies and not of Respondent, regularly gather and waitassignments in the same trailer office where Toth does hisregular lab work. Frequently they themselves answer thephone to receive precise and quick assignments for theirnext truck delivery. Allen also told Toth, during the sameperiod, to check the plant operations from time to time,again only on Sundays, because of the increasing problemsdue to the colder weather. Toth did this apace with keepingup his lab work.There came a time when Allen received complaintsabout how Toth was doing this "monitoring" of the plantand about this bickering with the drivers over what thecorrect next delivery assignment should be. It was for thisreason that Allen then first told Toth to stop monitoringthe plant and then also to leave all the dispatching toothers. At least this is Allen's testimony. Allen ended bysaying, at the hearing, that he clarified and repeated theseinstructions to Toth on March 26. It is important to notethat Toth only did these side or partial aspects of his workwhenever he chose to come to work on Sundays. If hechose not to come on Sunday he did nothing at all, ofcourse.In his ever changing and sometimes incomprehensibletestimony, Toth at times contradicted Allen and at timesagreed with him. Considering his eventual admission thathe did make errors and was so told by the manager, Icannot accept his version about the alleged discrimination HICKMAN, WILLIAMS COMPANY85against him. As to the General Counsel's assertions aboutwhat happened, I cannot reconcile his contentions with theobjective facts of record.Toth's first statement is that Allen told him on March 26"that I wouldn't be working on Sundays any more start-ing-commencing the following Sunday, the next day."During the immediately preceding 5 weeks Toth hadworked 12 hours, or slightly more, every Sunday. He saidthat his first response to Allen was: "You're cutting myhours by twelve .... How am I going to make up my fulltime job?," and that Allen then said, "Well, you'll make itup with your laboratory work." And this is exactly whathappened. During the next 5 weeks, immediately followingthe one during which the change of assignment talk tookplace, Toth again worked just about 12 hours every Sun-day-8, 12-1/4 (plus 8 hours pay because it was a holi-day!), 12, 12-1/2, and 12. When Toth said, at the hearing,Allen told him he could no longer work on Sundays, hewas misquoting the man. His work never stopped, he neverlost any time, in fact nothing happened that could becalled curtailment of his employment or earnings opportu-nity. All that changed was that he spent all day Sundaydoing his regular lab work, without distraction by otherduties. As his testimony continued, and as the Company'spayroll records came into view, Toth started changing hisstory, and finally admitted he was criticized for the qualityof his dispatching work, and even told, on March 26, hewas no longer to do any dispatching.As to his mistakes, or failings in work other than as a labtechnician, I therefore credit the testimony .of RonaldClayton, a truckdriver, who said that he complained to Al-len of mistakes made by Toth maybe three times. Toth saidhe got into a quarrel with Clayton only once, that Allencriticized him for that, that he admitted having beenwrong, and even that he apologized to the manager for hismistake. But that Toth had problems in his job is estab-lished by another final admission on his own part. Calledin rebuttal, and asked on cross-examination could he ade-quately do both the plant and lab work on Sundays, hesaid: "I wasn't able to do it in a scientific manner. I wasn'table to guarantee the results, reliability of the results of thetests."Whatever may be questionable about Manager Allen'sreliability as a witness on the issue of the discharge of em-ployee Starr, discussed below, on the point here involved-whether there were complaints about Toth's dispatchingand plant work-I do believe him. He had reason to keepthe man on his regular work, and this is in fact what he toldhim. Can it be said nevertheless that his hidden motive wasto punish the man for his prounion sympathies, of whichthe manager was in fact informed? Absent affirmative evi-dence to that effect, I think not.Toth did have a reason for resenting Allen's changedinstructions to him, one which I think explains why he fileda charge with the Labor Board. This business of dispatch-ing drivers and monitoring the plant smacks of managerialauthority; in fact much of it was done by Buchanan,Allen's supervisory assistant. Between the day-March22-of the consent agreement to hold the election and thetime of the balloting on April 21. Toth proposed to Allenthat his job, Toth's, be changed to a supervisory position,salaried, and with a higher pay, in which case, as he ex-plained to the manager, Toth could not vote for the Unionand the Company would save considerable money by nothaving to pay into the Teamsters welfare and pension fundfor Toth. He found Allen in a restaurant one day, sat withhim, and handed him two handwritten sheets detailing thesuggested new arrangement. Allen brought these papers tothe hearing and they were received in evidence. Toth insist-ed he gave Allen only one of them that day, but Allen saidit was both. Asked how the manager could otherwise possi-bly have come into possession of the second, Toth saidmaybe the manager searched the employee's desk, a veryunlikely explanation. The exhibits are revealing docu-ments. One item reads: "Abstain from voting because nolonger qualified to vote." Another: "Save $37 week fee toTeamsters Union welfare and pension fund." Anotherphrase emphasizes that this last item amounted to "Savingsto Company $1924 per year." There is also the followingstatement in Toth's handwriting: "In the event my promo-tion within the company this leaves the lab technicians sal-ary open not frozen as it would be if it became a union jobclassification."Maybe there is a question whether or not Toth put thesecond document into Allen's hands, but there certainly isno question that he wrote both himself. It matters not,therefore, whether he put one or two papers in Allen'shands that day, for clearly the two together reflect histhinking at the time-obviously an intent to abandon theunion movement and side with management. Allen wouldhave none of it and turned him down. But what more thananything proves Toth was not reliable on this matter ofdiscrimination against him is his attempt to explain awaythe contents of his own documents by attributing to them ameaning totally at variance from the literal wording. Askedwas his proposal to sell out the union movement then andthere, he said not at all. All he meant was that at somefuture election, possibly years later if there should ever beanother, whoever the incument of the newly created jobmight be would be affected by the terms he so painstaking-ly detailed here. This, despite the further words he wroteon one of the sheets: "Effective Ist of April 1977." Theelection was scheduled for April 21, 1977.I shall recommend dismissal of the complaint allegationthat Section 8(a)(3) was violated with respect to Toth.And if all of the foregoing were not sufficient reason todismiss this allegation, I would dismiss it because it is nottrue Respondent "discriminated" against Toth in his con-ditions of employment in any way. His apparent desire formanagerial responsibility apart, there is no contention thatby telling him to discontinue dispatching drivers or lookingafter the plant machinery now and then, Respondent hurtor prejudiced him in any way in his employment. At theclose of the hearing the General Counsel merely stated thatafter Allen spoke to Toth on March 26 there was a "24percent decline" in the man's Sunday hours of work. Therecord shows otherwise, and this is proven directly by theman's work record, whether it be looked at in terms ofhours worked per week of hours worked per Sunday.Toth worked a little over 12 hours during every one ofthe eight Sundays preceding March 26. He did not work onSunday of the March 26 week. During the following weeksHICKMAN, WILLIAMS & COMPANY 85 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe did over 12 hours of work during each of the next 5consecutive Sundays. He gave ambiguous explanations ofwhy he did not come in at all that one Sunday during theweek of March 26. There is no question but that Allen didnot tell him he could not come in to work that day to do hisregular lab technician testing, as he always did. Why did henot come in on that day? Maybe he had to do his home-work; after all, he was free to set his own hours, and heprobably did the same that day. That this is all that hap-pened is strongly indicated by another significant and veryrelevant and indisputable fact. Over the 22-week periodcovered by the records received in evidence Toth averagedslightly over 40 hours of work per week. During the weekin question March 26-he did 51-3/4 hours, one of hishighest throughout the entire period. The explanation isobvious. He chose to work the other 6 days this time, andnot at all on Sunday. Another thing is also shown: TheCompany found no fault with him for doing 10 hours morethat week than he ordinarily did. Is this attitude by man-agement one that can be fairly called a will to discriminateagainst a man, for any reason? In his post-hearing brief theGeneral Counsel hints at all sorts of mistreatment of Tothby management long after the events, but the complaint isliterally limited to that one March 26 conversation. It willnot due to argue a totally different case, not even litigated,to bolster an unproved allegation.Discharge of Starr8(a)(3) violationThe discharge of Starr presents the now classic questionconsidered by the Board in past decisions without number.Was he fired because his work, as distinguished from thework performed by others, just happened to be finishedthat day-as Manager Allen told the employee at the dis-missal conversation and as he repeated at the hearing? Ordid Allen get rid of the man because he was the unionringleader, to weaken the Union's chances in the comingelection, as the complaint alleges? The burden to proveillegal motive rests upon the General Counsel, of always.But the question remains one of inference: Does the recordin its entirety support the conclusion set out in the com-plaint that Allen's true motive was to implement an antiun-ion animus, and not an economic consideration? As hasoften been held, proof that an employer's action was dis-criminatorily motivated is rarely direct, and is often provedby circumstantial evidence. N.L.R.B v. West Point Mfg.Co., 245 F.2d 783 (5th Cir. 1964); McGraw-Edison Compa-ny v. N.L.R.B., 419 F.2d 67 (8th Cir. 1969). 1 find on thetotality of the evidence that Respondent discharged Starrbecause of his union activities and thereby violated Section8(a)(l) and (3) of the Act.The evidence starts with the manager's instantaneousreaction, upon learning, on March 3 from his supervisor,Buchanan, that Starr was the ringleader of the union move-ment. He said, and wrote down-"We could expect unfairlabor practice charge from NLRB when he's discharged."Speech being no more than articulation of ideas, a reason-able reading of his words indicates, at least, that Allen'sthinking was he would discharge the man and, because hismotive was illegal-aimed at curbing the union activity,which he resented-there would be a Labor Board chargeagainst him. The idea of the NLRB was in his mind at thatmoment because he had just heard of the filing of theNLRB petition. At the hearing Allen attempted to obliter-ate his use of the word "discharge" at that critical momentby saying he was really thinking of "layoff" instead. Hesaid he did not "comprehend discharged as fired," but"just employment is severed." This play on words servedonly to start discrediting him as a witness. Spoken wordscould be in error, for there is such a thing as a slip of thetongue. But when the words which reflect the thought inmind are written-a slower and more studied recording ofideas-they cannot be changed after rethinking. In hismind at that moment Allen joined the discharge to theunion activity.In every case where questionable motivation is appraiseda very pertinent factor is the matter of timing. The closerthe discriminatory action is tied to the union activity-orthe employer's learning of such activity -the more persua-sive the inference the two facts bear a causal relationship.Although Starr's uninterrupted work over an 18-month pe-riod belies the fact, he was frequently referred to as a tem-porary employee, and there was mention of that descriptivephrase at times in the past. But he was never told his workwas ended, or he should just stay home, until on March 8,when Allen called him to the office to interrogate himabout his union activities and to try to dissuade him. Starrinstead told the manager his, the manager's, mind wasclosed. With this Allen for the first time told him he was"laid off effective the end of the week." Surprised becausethis was the first time anything like this had ever been saidto him, Starr called on the phone the next day, uncertainwhether to report on Friday or not. Now Allen switchedand said "Not to worry about that ...just to continueworking .."Starr continued to work, doing, as he had always done,all kinds of work as the varying needs arose, but also con-tinuing his prounion activities. On March 22 he showed upat the Labor Board hearing on the Union's petition. Allenwas present with his lawyer, and they agreed, again in writ-ing, that five employees were eligible to vote-includingTimothy Starr by name. The next day, in the middle of theworkweek, Allen told him there was no more work for himto do and that he was dismissed "effective that night." Oneasks: What are the chances a man who has worked a yearand a half without the slightest curtailment or interruptionin work assignment, would be summarily dismissed at thevery moment he flauts his adherence to his union in defi-ance of the employer's revealed opposition? Would not anemployer who now professes great affection and admira-tion for the employee-even saying, as did Allen at thehearing, the man could do any job give him "with onehand tied behind his back"-at least give him until the endof the week, or maybe 2 weeks' notice of discharge?Allen's answer to these questions cannot be stated coher-ently. He spoke of Starr being hired to work on a specialproject, or on special projects, and then added that the onehe worked on last ended on March 23. Asked why did heagree the day before that the man would be eligible to voteon April 21, he just said he did not know, on the 22d, that HICKMAN, WILLIAMS COMPANY87that particular project would end the next day. From aman in charge of only five rank-and-file employees it was avery implausible assertion.At one point in his testimony, Allen said Starr was hiredin October 1975 because there was a special project for himto do, and that this is the reason why he became only atemporary employee. But with the record showing thatStarr then worked on one project, or problem, after anoth-er, month after month, Allen's story as a whole becamethat Starr was hired to do special projects, in the plural.and not only one. He had to change his story, if only be-cause the clearest thing shown on this record, too often torequire repetition here, is that between special work thiscompany contracts to do for its customers, Starr did allkinds of other work, at times for a number of continuousweeks. But with this, even assuming one problem or anoth-er had been completed or abandoned sometime in March,Starr's regular employment arrangement called for him tocontinue on as before. There was no reason for discharginghim just at that time because of anything connected withhis work duties. And this, of course, explains why on the22d Allen could say the man was eligible to vote in theunion election almost a month later. Absent the disturbingunion activities, he always knew Starr would continue as aregular employee.The truth of the matter is that there was work for Starrto do, that he had always done every conceivable kind ofwork in this place, and that the affirmative defense conten-tion that he was not hired to do what the rest of the menwere doing is not supported by the evidence. Indeed, thisdeterminative reality is even seen by admissions on the partof management. Twice, during his tenure, Starr substitutedfor Buchanan while the man was out sick, once for 2 or 3weeks in a row. On March 18, 3 days before the discharge,Buchanan was again taken to the hospital unexpectedly.When Allen told Starr, with no advance warning, that hewas being summarily dismissed, the employee stood mute,because, as he said, he was amazed. Why was he amazed?Because he expected for the least he would again be doingBuchanan's work. Instead Allen asked another man, poor-ly qualified, to do part of Buchanan's work. Starr testified,and he was not contradicted, that in addition to what attimes was deemed special work, he did bookkeeping, dis-patching, minor plant maintenance, plant monitoring, etc.Starr had recently won a degree as Master of BusinessAdministration. Allen said he was "overqualified" for thejob he was holding, and that the Company thought ofbringing him to its Cincinnati central office for a moreimportant position. As support for the new assertion thatthe decision to discharge Starr was of long standing, Re-spondent offered evidence showing that it tried to find himanother job-one more in keeping with his high education,indeed, that the man himself at times aspired to a betterposition. The manager and the president of the Companytalked to him more than once about this, even asking himto prepare and submit a resume of his education and expe-rience. Starr neglected these things, and just kept on work-ing. The argument here is that this proves the Companyalways deemed him a temporary man, and also that ev-erybody knew the work he had been hired to do at the ZugIsland location was limited and about to finish. It is not apersuasive argument, for it does not even begin to explainaway the totally inconsistent behavior of management inretaining him to do all kinds of work, never saying to himhe was finished here. If anything, Respondent's readinessto move him to its central office shows all the more howvaluable they deemed him on any job. The talk about pro-motion took place in 1976, and, perhaps, again in Januaryand February 1977. If it shows a then intention to let himgo, how explain Manager Allen's statement on March 8that Starr was through that week, only to take his wordsback the next day? In February 1977 Toth asked Allenwhether Starr was going to continue on with the Company,hoping even then to progress to a higher job. His testimonyis that the manager answered: "Tim is my first assistant,my right hand man, he's be here for quite some time [sic]."In the light of the rest of the record I have no reason not tobelieve this.Lee Allen said Starr was the Company's most educatedman. Asked was there not work for him to do on March 23,he answered: "There is no work we care to employ him for.There is always work available." With work always avail-able, for a long time Respondent "cared" to give it to Starr.The only thing that changed at the critical time that madeit different was Starr's union activity. One more referenceto Allen's testimony will be enough. Some kind of a "proj-ect" ended in January or February 1976. What did Starr dothen? "A: There was a period of about a month or sixweeks that he was involving in various minor-pardon theexpression-a little make work projects, hoping that hewould get established and find more suitable employment.I did not--l was reluctant to discharge him. I could benefitby his advice and by his work as an hourly rated employ-ee."This was the nature of Starr's employment. He was com-petent in all things, he did every kind of work throughouthis 18 months of employment, he was greatly liked andwanted by Respondent-i.e., until he started to push theunion campaign. All things considered, there is no escapingthe conclusion he was fired because of his union activityand for no other reason.iv THE REMEDYRespondent must be ordered to undo the effects of itsunfair labor practices. It must be ordered to cease and de-sist from further violations of Section 8(a)(1) and (3); itmust be ordered to post appropriate notices; and it must beordered to make Starr whole for any earnings he lost inconsequence of the illegal discrimination against him. Hereturned to work in June 1977 and in August of that yearvoluntarily left the Company. There is therefore no occa-sion for reinstatement here.The ChallengeAs stated above Respondent challenged Starr's ballot atthe union election, claiming he was no longer an employeeand therefore ineligible. Now that it has been found thatStarr was unlawfully discharged. it follows he never lost hisemployee status, was eligible to vote, and that the chal-lenge to his ballot must be overruled. I so recommend.HICKMAN, WILLIAMS & COMPANY 87 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union's ObjectionsAs also set out above, the Union filed objections to cer-tain conduct charged to the employer as having improperlyaffected the results of the election. One of the objectionswas the asserted illegal discharge of Starr before the elec-tion. It now having been found that Respondent in factcommitted an unfair labor practice in discharging Starr themonth before the election, it follows that the objectionsmust be upheld for this if for no other reason. I so find.There is another contention stated in the Union's objec-tions, but no evidence on that point was offered at thehearing and therefore there is no occasion to commentupon it at all.This matter of the objections may be mooted. In theevent Starr's ballot turns out to have been cast in favor ofthe Union, the Union must be certified as exclusive bar-gaining agent by the Board. In that event there will be nooccasion to consider the objections by the Board.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set out in section III,above, occurring in connection with the operations of Re-spondent described in section 1, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1. By discharging Timothy Starr, Respondent has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.2. By the foregoing conduct and by questioning its em-ployees concerning their union activities, by inviting directdealings with management to induce them to abandontheir union activities, and by giving them to understandthat it would refuse to bargain with the Union in the eventit should be chosen by a majority, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following:ORDER2The Respondent, Hickman, Williams & Company, De-troit Processing Division, River Rouge, Michigan, its offi-cer, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in Local 247, Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization ofits employees, by discharging employees or otherwise dis-criminating against them in their employment conditionsbecause of their membership in or activities on behalf ofthe above-named or any other labor organization.(b) Questioning its employees concerning their unionactivities, inviting direct dealings with management to in-duce employees to abandon their union activities, or tellingits employees that it would refuse to bargain with theUnion in the event it were chosen as majority representa-tive of the employees involved.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights to self-organization, to form, join, or assist the above-named labororganization, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Make Timothy Starr whole for any loss of pay orany benefits he may have suffered by reason of Respon-dent's discrimination against him, with interest thereon tobe computed in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpora-tion, 231 NLRB 651 (1977).3(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its River Rouge, Michigan,4plant, copies ofthe attached notice marked "Appendix." Copies of saidnotices, on forms provided by the Regional Director forRegion 7, after being duly signed by its representatives,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by it to insure that said noticesare not altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.3See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).4 In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." HICKMAN, WILLIAMS & COMPANY89APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing, that we violated the Federal law by discharging anemployee because he engaged in union activities:WE WILL NOT discourage membership in Local 247,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or in anyother labor organization of our employees by dis-charging any of our employees because of their mem-bership in, support of or activities in favor of theabove-named or any other labor organization.WE WILL NOT question our employees concerningtheir union activities or sympathies.WE WILL NOT invite direct dealings between individ-ual employees and ourselves as a method for inducingour employees to abandon concerted activities.WE WILL NOT tell our employees that we will refuseto bargain with any union majority representative theymight choose.WE WILL make whole Timothy Starr for any loss ofearnings he may have suffered as a result of our dis-crimination against him, plus interest.HICKMAN. WILLIAMS & COMPANY, DETROITPROCESSING DIVISION